NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANDRA VICTORIA CIRIGNANO, AKA                  No.    15-73262
Victoria Sandra Cirignano,
                                                Agency No. A059-937-252
                Petitioner,

 v.                                             MEMORANDUM *

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Sandra Victoria Cirignano, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo the denial of a motion to suppress and claims


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of constitutional violations. Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th

Cir. 2011). We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding on the

grounds that Cirignano’s testimony was internally inconsistent and implausible.

See 8 U.S.C. § 1229a(c)(4)(B)-(C); Shrestha, 590 F.3d at 1039 (detailing REAL ID

Act adverse credibility standards).

      The agency did not err or violate due process by denying Cirignano’s motion

to suppress and terminate proceedings, where she did not demonstrate that the

government’s evidence, including the Form I-213 and Form I-877, was obtained

through an egregious violation of the Fourth Amendment. See Lopez-Rodriguez v.

Mukasey, 536 F.3d 1012, 1018 (9th Cir. 2008) (a Fourth Amendment violation is

egregious if evidence is obtained by a deliberate violation of the Fourth

Amendment, or by conduct a reasonable officer should have known is in violation

of the Constitution); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and substantial prejudice to prevail on a due process claim). We reject

Cirignano’s contention that the agency applied an incorrect legal standard.

      The agency did not err by admitting the government’s evidence, where the


                                          2                                     15-73262
documents submitted were probative, their admission was fundamentally fair, and

Cirignano did not demonstrate that they were inaccurate or obtained by coercion.

See Sanchez v. Holder, 704 F.3d 1107, 1109 (9th Cir. 2012); Espinoza v. INS, 45
F.3d 308, 310 (9th Cir. 1995) (“[I]nformation on an authenticated immigration

form is presumed to be reliable in the absence of evidence to the contrary

presented by the alien.”).

      We lack jurisdiction to review Cirignano’s unexhausted contentions

regarding the IJ’s adverse credibility analysis and the right to cross-examine,

because she failed to exhaust these issues before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   15-73262